f 5
fe

 

AO 245B (Rev. 02/08/201 9) =e in a Criminal Retty ¢ Case (Moditedyl _ : Page lof]

- UNITED STATES’ ‘DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Y. : (For Offenses Committed On or After November 1, 1987)

Jose Juan Fernandez-Valadez Case Number: 3:] 9-mj-24407

James MichaeL Chavez.
Defendant's Attorney .

 

| | FILED
REGISTRATION NO. 91559298

THE DEFENDANT: | . NOV 2 1 2019
pleaded guilty to count(s) 1 of Complaint

CLERK, U.S_DISTRICT COURT —
LI was found guilty to count(s) SOUTHERN DISTRICT OF CALIFORNIA

; BY DEPUTY |
after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325_ ILLEGAL ENTRY (Misdemeanor) 1
LU The defendant has been found not guilty on count(s) .
[.] Count(s) dismissed on the motion of the United States,
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned fora term of, j

  

 

{IME SERVED oO . days

Assessment: $10 WAIVED Fine: WAIVED
X Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in

_ the defendant’s possession at the time of arrest upon their deportation or removal.

[) Court recommends defendant be ’ deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments —
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and’.
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, November 21, 2019
Date of Imposition of Sentence

ON A )
Received ae, Lo ASE

DUSM HONORABLE BARRY M. KURREN
Ce UNITED STATES MAGISTRATE JUDGE

\

Clerk’s Office Copy / | 3:19-mj-24407

al
